Citation Nr: 1001466	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bronchitis, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1972, in addition to eight months of prior active 
duty service.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in October 2009.  
A transcript of the hearing is of record.

It appears that in a May 2008 appeal Form 9, the Veteran may 
have intended to introduce a claim for service connection for 
a still-born child due to Agent Orange exposure.  If so, he 
should notify the RO of his claim, with specificity. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

First, at the Veteran's hearing before the Board, he 
indicated that he was receiving Social Security 
Administration disability benefits for both mental and 
physical issues.  Under 38 U.S.C.A § 5103A(c)(3), VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).

In this regard, a copy of any Social Security Administration 
award decision and records underlying that decision have not 
been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration 
are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  These records are 
necessary for review before a decision may be made regarding 
his claims and an attempt to obtain these records should be 
undertaken.

Regarding the Veteran's claim for service connection of his 
bronchitis, he contends that his disorder is related to his 
exposure to Agent Orange during service in Vietnam.  His DD-
214 reveals he served in Vietnam from September 1969 to June 
1970 and from April 1971 to February 1972.  In his sworn 
testimony before the Board, he reported that his private 
doctor told him that he had treated other Vietnam veterans 
with the same illness, indicating that the Veteran's 
bronchitis may be associated with Agent Orange exposure. 

While the Board finds the Veteran's statements are an 
indication that his current symptoms may be a disorder 
associated with service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
To that end, given the competent statements of Agent Orange 
exposure provided by the Veteran and the indication by his 
private physician that his bronchitis may be related to Agent 
Orange exposure, the Board finds that a VA examination is 
required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
to determine whether his current disorder is causally related 
to active service.

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorders should be obtained.  

The Veteran must be advised of the importance of reporting to 
any scheduled examinations and of the possible adverse 
consequences, to include denial of the claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
VA Medical Center in Chattanooga, 
Tennessee for the period from April 2009 
to the present.  Obtain VA treatment 
records from the VA medical facility in 
Murfreesboro, Tennessee for the period 
from October 2008 to the present.  Any 
negative response should be noted in the 
claims file.

2.  After obtaining the appropriate 
release, obtain records from the private 
physician referred to by the Veteran at 
his hearing before the Board, who treated 
the Veteran for his bronchitis.  If those 
records are not available, that should be 
noted in the file.

3.  Obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim 
for disability benefits should be 
obtained and associated with the claims 
file.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any bronchitis 
disorder found on examination.  The 
claims file should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  All 
appropriate tests and studies should be 
conducted.

The examiner is asked to provide an 
opinion as to the etiology of any 
bronchitis disorder found to be present. 

The examiner's opinion should 
specifically address whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
bronchitis disorder found on examination 
is related to the Veteran's period of 
active service, to include Agent Orange 
exposure. 

Any opinions expressed must be 
accompanied by a complete rationale.  It 
is requested that the examiner consider 
and reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.

5.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

6.  Readjudicate the issues on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.

If any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


